On Behearing.
A second examination of the question of jurisdiction in this case has confirmed our views as stated in our previous opinion.
As the petition contained no allegations on which the court could base a reasonable or possible calculation of the probable cost of removing the lumber in question, appellant now seeks to remedy the deficiency of his pleadings by alleging in Ms brief that such a removal would cost at least one dollar per thousand, and that the cost of storage must be added thereto, all of which is held out as a sufficient jurisdictional allegation.
But we understand the rule to require us to consider the record only in deciding a question of jurisdiction, and that no circumstances not covered by the pleadings can be invoked as an argument on such a question.
And we also understand the rule to require the appellant to show jurisdiction affirmatively. City vs. Apken, 36 Ann. 419.
The rule has been construed as denying the right of establishing jurisdiction by means of an amended petition containing allegations tending to present an amount within the jurisdiction of this Court, when not apparent in the original petition. March vs. McNeely, 36 Ann. 287.
In this case a strange feat is attempted by the appellant.
In the lower court he went to trial under a showing which restricted his pecuniary interest in the litigation to a sum exceeding one thousand dollars. But on appeal he was bewildered in the choice of an appellate tribunal; hence he sought by an affidavit to enlarge his pleadings, and, like the rolling snow-ball, his possible loss of one thousand dollars was increased to a sum in excess of two thousand dollars.
*397We would have been justified, in reason as well as in law, to have entirely ignored that affidavit on the ground that it conflicted with the only jurisdictional allegation contained in the pleadings. But even that affidavit, when fulLeffect is given to its meaning, was held and is insufficient to furnish any data on which our jurisdiction could he reasonably founded.
Hence, appellant has been driven by the necessities of his own case to resort to his brief as an attempted continuation of avowedly deficient pleadings, and we are now-expected to consider the storage of the lumber as one of the elements which contribute to our jurisdiction of the cause.
But his jurisdictional allegation, which is transcribed in our original opinion, contains no reference to storage or the probable cost thereof. Hence the element of pecuniary interest cannot now he considered in determining the question of jurisdiction.
If the freedom and latitude which this appellant claims in the matter of jurisdictional allegations were allowed to all litigants whose desire may be to bring their appeals to this Court, it is difficult to conceive of a case in which, by an after treatment, the pleadings would not he strained in order to create a jurisdiction not originally contemplated, and manifestly not justified by the nature of the demand or the essence of the case.
This Court must he, as it has always been, solicitous to maintain and preserve the constitutional right of appeal; hut it must he careful to restrict its powers as an appellate tribunal within constitutional limits.
We find no reason to justify a change of opinion in this case, which we had reopened with the sole view of giving an opportunity to appellant of arguing the question of jurisdiction, which had received no attention at his hands at the first hearing of the case.
It is therefore ordered that our previous decree remain undisturbed.